ACCEPTED
                                                                                                 05-17-00900-cv
                                                                                      FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                              3/26/2018 5:07 PM
                                  No. 05-17-00900-CV                                                 LISA MATZ
                                  No. 05-17-00901-CV                                                     CLERK

                                  No. 05-17-00902-CV
                                  No. 05-17-00903-CV
                                                          FILED IN
                                                   5th COURT OF APPEALS
                                                        DALLAS, TEXAS
                        IN THE COURT OF APPEALS
                                                   03/26/2018 5:07:22 PM
                     FOR THE FIFTH DISTRICT OF TEXAS      LISA MATZ
                            AT DALLAS, TEXAS                Clerk
                          _____________________________

                                TERRY C. SHELTON,
                                   APPELLANT

                                             v.

                             THE STATE OF TEXAS,
                                   APPELLEE
                          _____________________________

                  STATE’S FIRST MOTION FOR EXTENSION
                        OF TIME TO FILE ITS BRIEF
                       _____________________________

TO THE HONORABLE COURT OF APPEALS:

       The State of Texas, by and through the Criminal District Attorney of Dallas

County, respectfully requests this Honorable Court to extend the time for filing the

State’s brief. In support of this motion, the State shows the following:

                                             I.

       Appellant was indicted by a Dallas County grand jury of four separate

offenses of aggravated robbery. (CR1: 6; CR2: 5; CR3: 7; CR4: 7).1 Appellant pled

guilty and was assessed a punishment of 50 years’ incarceration in each cause to

1
 For convenience, the clerk’s record for cause number F09-20518 (Appeal No. 05-17-00900-
CV) will be referred to as “CR1,” the clerk’s record for cause number F09-73040 (Appeal No.
05-17-00901-CV) will be referred to as “CR2,” the clerk’s record for cause number F10-21198
(Appeal No. 05-17-00902-CV) will be referred to as “CR3,” and the clerk’s record for cause
number F10-55874 (Appeal No. 05-17-00903-CV) will be referred to as “CR4.”
run concurrently. (CR1: 20; CR2: 13; CR3: 22; CR4: 16). Six years later,

Appellant filed with the trial court a motion to rescind withdrawal of funds from

his inmate trust account and restore funds. (CR1: 48–54; CR2: 22–28; CR3: 28–34;

CR4: 26–32). The trial court subsequently denied the motion. (CR1: 95; CR2: 69;

CR3: 75; CR4: 74). Appellant timely filed notice of appeal in each cause.

(CR4: 85). These appeals follow.

                                          II.

      Appellant filed his brief in this Honorable Court on February 26, 2018. The

State’s brief is due March 28, 2018. This is the State’s first request for an extension

of time. This case is not set for submission.

                                          III.

      This extension is not sought for the purpose of delaying this appeal. Rather,

in addition to other responsibilities—including Public Information Act requests—

Counsel has recently submitted responses and letter briefs to this Honorable Court

in In re Juan Suarez, 05-18-00191–00193-CV; In re Quincey Blakely, 05-18-

00212-CV; and Quincy Blakely v. State, 05-18-00064-CR. Counsel needs

additional time to conduct the necessary research and review of the entire record to

adequately respond to Appellant’s contentions.

      For all the foregoing reasons, the State respectfully requests that this Court

extend the State’s deadline for filing the State’s brief until April 28, 2018.
                                                Respectfully submitted,


  FAITH JOHNSON                                 /s/ Ricardo Vela, Jr.________
  Criminal District Attorney                    RICARDO VELA, JR.
  Dallas County, Texas                          Assistant District Attorney
                                                State Bar Number 24072800
                                                Frank Crowley Building
                                                133 N. Riverfront Blvd., LB-19
                                                Dallas, Texas 75207-4399
                                                (214) 653-3625 (phone)
                                                (214) 653-3643 (fax)
                                                ricardo.vela@dallascounty.org



                          CERTIFICATE OF SERVICE

        I, Ricardo Vela, Jr., Assistant District Attorney, hereby certify that a true

copy of the foregoing motion has been served on Terry C. Shelton via US Mail to

A.B. Polunsky Unity, 3872 FM 350 South, Livingston, Texas 77351, on March 27,

2018.


                                              /s/Ricardo Vela, Jr.________
                                              RICARDO VELA, JR.
                                              Assistant District Attorney